In an action, inter alia, to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Burke, J.), dated April 30, 2003, which denied their motion to compel compliance with a subpoena duces tecum.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the plaintiffs’ motion to compel compliance with the subpoena duces tecum (see Matter of Terry D., 81 NY2d 1042 [1993]; Audiovox Corp. v Benyamini, 265 AD2d 135 [2000]). Ritter, J.P., Goldstein, H. Miller and Mastro, JJ., concur.